Citation Nr: 1608270	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-31 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss for the time period from May 30, 1974, to April 12, 2007.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), for the time period prior to September 13, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1961 to
September 1973. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The RO granted service connection for bilateral sensorineural hearing loss, assigning an initial 10 percent evaluation, effective May 30, 1974, based on clear and unmistakable error (CUE).  The rating decision also assigned a 90 percent evaluation, effective April 13, 2007.

In June 2012, the Veteran testified at a videoconference hearing at the RO before the undersigned.  A copy of the transcript of that hearing is of record.  Thereafter, these matters were remanded for additional development in September 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As an initial matter, audiograms dated in August 2003 and January 2004 received from Shea Ear Clinic were clearly the evaluations of an eight year old child instead of the Veteran.  In November 2012, the Shea Ear Clinic simply sent a typewritten statement providing clarification of the Veteran's audiogram conducted on August 19, 2003.  It was noted that the audiologist who tested the Veteran had a pending license at the time of testing and was working under a licensed audiologist.  Test results were noted to be 85 decibels at 1000 Hertz in the left ear and right ear with no response at 2000, 3000 and 4000 Hertz.

The AOJ must obtain all relevant private treatment records, including an actual copy of the August 2003 audiogram, from Shea Ear Clinic for the Veteran.  In addition, the AOJ must also seek clarification for any obtained audiogram if it is unclear as to whether speech discrimination testing was conducted using the Maryland CNC speech discrimination test or whether the audiogram was conducted by a state licensed audiologist.  See Savage v. Shinseki, 24 Vet. App. 124 (2010).  Additional clarification of the exact pure tone thresholds should also be obtained for any audiogram in graphical form, specifically exact numbers in decibels for the pure tone thresholds for each ear at the appropriate frequencies (1000, 2000, 3000, and 4000 Hertz).  See Kelly v. Brown, 7 Vet. App. 471 (1995).

In his June 2012 testimony before the undersigned, the Veteran stated that his service-connected back and hearing loss disabilities contributed to his retirement in 2002.  In September 2012, the Board determined that the issue of entitlement to a TDIU was part and parcel of the determination of the evaluation for the Veteran's service-connected bilateral hearing loss and was properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  It remanded this matter to obtain an opinion as to whether the Veteran's service-connected disabilities rendered him unemployable.

In VA examination reports dated in April 2013, examiners provided findings centering around the Veteran's unemployability at that time and indicated that the Veteran's service-connected erectile dysfunction, diabetes mellitus, and tinnitus did not impact his ability to work.  It was indicated that the Veteran's service-connected heart disability would impact his ability to work, as it would preclude physical labor, which would increase his shortness of breath and fatigue.  The examiner commented that the Veteran would be able to do sedentary work.  Another VA examiner highlighted that the Veteran's service-connected back disability impacted his ability work.  While noting that the Veteran was able to perform all activities of daily living without assistance, the examiner reported that he would have difficulty in the performance of physical and sedentary tasks or activities that required him to stand for greater than 20 to 30 minutes, bend forward, sit for greater than 15 minutes, lean or turn from side to side, walk over uneven terrain, and ascend and descend from low surfaces.  An additional VA examiner determined that the Veteran's service-connected bilateral hearing loss disability also impacted his ability work.  It was noted that the Veteran currently wore binaural, VA issued hearing aids and reported fair benefit from them except for an inability to hear in the presence of background noise.  Without the hearing aids, the Veteran indicated that he was completely non-functional. 

In a November 2014 rating decision, the Veteran was awarded a 100 percent evaluation for his service-connected bilateral sensorineural hearing loss, effective April 24, 2013.  The RO also granted entitlement to service connection for erectile dysfunction, assigning a noncompensble evaluation effective April 9, 2013.
The Veteran's evaluation for coronary artery disease status post myocardial infarction and CABG was increased to 30 percent, effective September 13, 2011, and to 60 percent, effective April 9, 2013.  Entitlement to special monthly compensation based on deafness of both ears and based on housebound criteria was granted from April 24, 2013, and basic eligibility for Dependents' Educational Assistance was established from April 9, 2013.  The Veteran's combined disability rating was noncompensable from September 10, 1973, 10 percent from May 30, 1974, 30 percent from April 13, 2006, 90 percent from April 13, 2007, and 100 percent from September 13, 2011.

The Board is cognizant that the AOJ, in a June 2015 deferred rating decision of record, noted that the Veteran's claim for entitlement to a TDIU was moot, as a permanent and total schedular evaluation was granted in the November 2014 rating decision.  However, the Board does not agree, as the Veteran's appeal period for an increased rating for his service-connected bilateral hearing loss disability along with his claim for entitlement to TDIU under Rice has been pending since May 30, 1974, well before he was awarded a continuous, combined 100 percent schedular rating effective from September 13, 2011.

Based on the cumulative evidence of record and the foregoing discussion, the Board finds that a retrospective medical opinion addressing the effects of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment consistent with his education and occupational experience for the time period from May 30, 1974, to September 12, 2011, is necessary to effectively adjudicate the claim for entitlement to a TDIU on appeal.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims that has not already been associated with the record.  Regardless of the Veteran's response, the AOJ must obtain all private treatment records pertaining to bilateral hearing loss, including audiograms, from Shea Ear Clinic dated from 1974 to 2008, to include the audiogram conducted on August 19, 2003.

All attempts to secure this evidence must be documented in the record by the AOJ.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the AOJ must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the AOJ is unable to secure any of the identified records, the AOJ must notify the Veteran and his representative and (a) identify the information the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain that information; (c) describe any further action to be taken by the AOJ with respect to the claims; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must also seek clarification for any audiogram obtained if it is unclear as to whether speech discrimination testing was conducted using the Maryland CNC speech discrimination test or whether the audiogram was conducted by a state licensed audiologist.  Additional clarification of the exact pure tone thresholds should also be obtained for any audiogram in graphical form, specifically exact numbers in decibels for the pure tone thresholds for each ear at the appropriate frequencies (1000, 2000, 3000, and 4000 Hertz).  

3.  Thereafter, the RO must obtain a supplemental medical opinion, from an appropriate VA examiner, to determine the effects of the service-connected disabilities on the Veteran's ability to obtain and maintain employment consistent with his education and occupational experience for the time period from May 30, 1974, to September 12, 2011.  The electronic claims file must be made available to the examiner, and the examiner must specify in the report that the file has been reviewed. 

The examiner must compile a full work and educational history.  Following a thorough review of all pertinent medical records and the lay statements of record, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities, acting alone or in concert, prevented him from obtaining or retaining employment consistent with his education and occupational experience due to his service-connected disabilities during the time period from May 30, 1974, to September 12, 2011.  This opinion must be provided without consideration of his nonservice-connected disabilities or age.

To the extent possible, the VA examiner must address the degree of functional and industrial impairment due to the Veteran's service-connected disabilities during the time period from May 30, 1974, to September 12, 2011.  The examiner must furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activities, which include employment.  38 C.F.R. § 4.10 (2015).  This description may include an opinion on such questions as whether the Veteran's service-connected disabilities precluded standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, performing other specific tasks, etc.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  Another examination of the Veteran must only be performed if deemed necessary by the person providing the opinion.
 
4.  The AOJ must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the AOJ must review the medical opinion to ensure that it is in complete compliance with the directives of this Remand.  If the medical opinion is deficient in any manner, the AOJ must implement corrective procedures at once.
 
6.  Then, the AOJ should readjudicate both issues on appeal with consideration of all of the evidence added to the record since the June 2015 supplemental statement of the case (SSOC).  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate SSOC and be afforded the requisite opportunity to respond. Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

